DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 202010624418, filed on 09/21/2020.
Drawings
The drawings were received on 09/01/2020.  These drawings are acknowledged and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 provisionally rejected on the ground of nonstatutory double patenting as -being unpatentable over claim 1, 3-10 of copending Application No. 17/008,682 (US 20220003962A1, reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because reference 17/008,682 discloses the following in regards to Claims 1-8:

Instant Application Claims
Copending Application 17/008,682
1: A camera optical lens, comprising, sequentially from an object side to an image side:
a first lens having a negative refractive power; 
a second lens having a refractive power; 
a third lens having a positive refractive power; 
a fourth lens having a negative refractive power; 
a fifth lens having a refractive power; 
a sixth lens having a positive refractive power; and 
a seventh lens having a negative refractive power, 
wherein at least one of the first to seventh lenses comprises a free-form surface. 
A camera optical lens, comprising, sequentially from an object side to an image side: 
a first lens having a negative refractive power; 
a second lens having a refractive power; 
a third lens having a positive refractive power; 
a fourth lens having a negative refractive power; 
a fifth lens having a refractive power; 
a sixth lens having a positive refractive power; and 
a seventh lens having a negative refractive power, 
wherein at least one of the first to seventh lenses comprises a free-form surface, and the camera optical lens satisfies the following conditions:
-3. 00<=f4/f3>=-l .00;
2.90<=d9/d10>=8.50; and 
2.00<=dl l/dl2>=l5.00,
where f3 denotes a focal length of the third lens; f4 denotes a focal length of the fourth lens; d9 denotes an on-axis thickness of the fifth lens; d10 denotes an on-axis distance from an image side surface of the fifth lens to an object side surface of the sixth lens; dll denotes an on-axis thickness of the sixth lens; and d12 denotes an on-axis distance from an image side surface of the sixth lens to an object side surface of the seventh lens.
2: The camera optical lens as described in claim 1, satisfying following conditions:
-6.45<=f1/f<=-0.91;
-3.75<=(R1+R2)/(R1-R2)<=0.55; and
0.03<=d1/TTL<=0.17,
where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R I denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
4. The camera optical lens as described in claim 1, satisfying following conditions:
-8. 78<=f1/f<=-1.03;
-4.96<=(Rl +R2)/(Rl-R2)<=0.56; and
0.03<=d1/TTL<=0.19,
where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R I denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; d 1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
3: The camera optical lens as described in claim 1, satisfying following conditions:
-33.96<f2/f<7.32;
-14.62<=(R3+R4)/(R3-R4)<=15.24; and
0.02<=d3/TTL<=0.11, 
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
5. The camera optical lens as described in claim 1, satisfying following conditions:
-77. 89<=f2/f<=7 .34;
-14.62<=(R3+R4)/(R3-R4)<=26.68; and
0.02<=d3/TTL<=0.11,
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
4: The camera optical lens as described in claim 1, satisfying following condition:
0.46<=f3/f<=1.95;
-0.20<=(R5+R6)/(R5-R6 )<=0.26; and
 0.05<=d5/TTL<=0.20,
where f denotes a focal length of the camera optical lens; f3 denotes a focal length of the third lens; R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
6. The camera optical lens as described in claim 1, satisfying following condition:
0.46<=f3/f<=2.20; 
-0.20<=(R5+R6)/(R5-R6)<=0.28; and
0.05<=dS/TTL<=0.21,
where f denotes a focal length of the camera optical lens; R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
5: The camera optical lens as described in claim 1, satisfying following conditions:
-7.29<=f4/f<=-1.13;
0.29<=(R7+R8)/(R7-R8)<=2.26; and
0.02<=d7/TTL<=0.07,
where f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
7. The camera optical lens as described in claim 1, satisfying following conditions:
-7.l7<=f4/f<=-l.14;
0.29<=(R7+R8)/(R7-R8)<=l.99; and 
0.02<=d7/TTL<=0.07,
where f denotes a focal length of the camera optical lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
6: The camera optical lens as described in claim 1, satisfying following conditions:”
-231.01<= f5/f<=6.79;
-23.02<=(R9+R10)/(R9-R10)<=2.75; and
0.03<=d9/TTL<=0.15 
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of an object side surface of the fifth lens; R10 denotes a curvature radius of an image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
8: The camera optical lens as described in claim 1, satisfying following conditions:
-38.11<= f5/f<=6.81;
-4.56<=(R9+R10)/(R9-R10)<=2.81; and
0.03<=d9/TTL<=0.15,
where 
f denotes a focal length of the camera optical lens; 
f5 denotes a focal length of the fifth lens; 
R9 denotes a curvature radius of an object side surface of the fifth lens; 
RIO denotes a curvature radius of the image side surface of the fifth lens; and 
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
7. The camera optical lens as described in claim 1, satisfying following conditions:
0.47<=f6/f<=2.18;
0.45<=(R11+R12)/(R11-R12)<=5.69; and
0.03<=d11/TTL<=0.24,
 where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; RI 1 denotes a curvature radius of an object side surface of the sixth lens; R12 denotes a curvature radius of an image side surface of the sixth lens; dli denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
9. The camera optical lens as described in claim 1, satisfying following conditions:
0.49<=f6/f<=2.46;
0.42<=(R11+R12)/(R11-R12)<=2.53; and
0.05<=d11/TTL<=0.18, 
f denotes a focal length of the camera optical lens; 
f6 denotes a focal length of the sixth lens; 
Rl1 denotes a curvature radius of the object side surface of the sixth lens; 
R12 denotes a curvature radius of the image side surface of the sixth lens; and 
TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
8: The camera optical lens as described in claim 1, satisfying following conditions:
-4.66<=f7/f<=-1.07 ;






0.97<=(R13+R14)/(R13-R14)<=5.69; and
0.03<=d13/TTL<=0.24,
where f denotes a focal length of the camera optical lens; f7 denotes a focal length of the seventh lens; R13 denotes a curvature radius of an object side surface of the seventh lens; R14 denotes a curvature radius of an image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
3: The camera optical lens as described in claim 1, further satisfying a following condition:
-4.00<=f7/f<=-1.50,
where f denotes a focal length of the camera optical lens; and f7 denotes a focal length of the seventh lens.

10. The camera optical lens as described in claim 1, further satisfying following conditions:
1.3<=(R13+R14)/(R13-R14)<=5.71 
0.03<=d13/TTL<=0.24,
where R13 denotes a curvature radius of the object side surface of the seventh lens; R14 denotes a curvature radius of an image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imoaka (US 20170212334 A1).
In regards to Claim 1, Imoaka discloses, a camera optical lens, comprising, sequentially from an object side to an image side: a first lens having a negative refractive power (L1 in Figure 1a,1b: Par 62) ; a second lens (L2 in Figure 1a, 1b: Par 62); a third lens having a positive refractive power (L3 in Figure 1a, 1b: Par 62); a fourth lens having a negative refractive power (L5 in Figure 1a, 1b: Par 64); a fifth lens (L6 in Figure 1a,1b); a sixth lens having a positive refractive power (L7 in Figure 1a, 1b: Par 64); and a seventh lens having a negative refractive power (L8 in Figure 1a, 1b: Par 64), wherein at least one of the first to seventh lenses comprises a free-form surface (Par 24).

In regards to Claim 6, Inoaka discloses, the camera optical lens as described in claim 1, satisfying following conditions (L6 in Figure 1a, Par 64, Table 1, S11 and S12, TTL is calculated as the sum of lens thickness S1-S22 where TTL=72.659 mm):
-231.01<= f5/f<=6.79 (Utilized Lens Maker’s Equation to Determine F5: f5/f=11.2579/4.2821=2.629)
-23.02<=(R9+R10)/(R9-R10)<=2.75 ((R9+R10)/(R9-R10)=(14.033-14.694)/(14.033+14.694)=-0.023)
0.03<=d9/TTL<=0.15 (d9/TTL=4.969/72.659=0.0683)
where f denotes a focal length of the camera optical lens; f5 denotes a focal length of the fifth lens; R9 denotes a curvature radius of an object side surface of the fifth lens; R10 denotes a curvature radius of an image side surface of the fifth lens; d9 denotes an on-axis thickness of the fifth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoaka. In regards to Claim 3, Imoaka teaches the range limitations of the camera optical lens as described in claim 1, satisfying the following conditions:
-33.96<f2/f<7.32 (L2 in Figure 1a, Table 1 and 2: Surfaces 3 and 4, Utilized Lens Maker’s Equation to Determine f2, Where f2/f=(-19.263/4.28)=-4.5007);
-14.62<=(R3+R4)/(R3-R4)<=15.24 (L2 in Figure 1a, Table 1: Surfaces 3 and 4, Where (R3+R4)/(R3-R4)=(52.06+10.914)/(52.06-10.914)=1.5305)
However, Imoaka’s prior art is not within the range limitations of the condition that the camera optical lens as described in Claim 1, satisfy the following condition:
0.02<=d3/TTL<=0.11 (for Imoaka d3/TTL=0.0151)
where f denotes a focal length of the camera optical lens; f2 denotes a focal length of the second lens; R3 denotes a curvature radius of an object side surface of the second lens; R4 denotes a curvature radius of an image side surface of the second lens; d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lens thickness and total optical length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Further a person of ordinary skill in the art would have been motivated to modify the lens thickness and total optical length for the reason of removing aberrations or improving image clarity.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoaka in view of Oinuma et al (US 20200057258 A1).
In regards to Claim 9, Imoaka discloses, the camera optical lens as described in Claim 1, but it does not satisfy the following condition: Fno<=2.06, where Fno denotes an F number of the camera optical lens (Table 2, Fno=3.6 ).  Oinuma and Imoaka are in the same field of endeavor (optical camera lenses for use in handheld devices). Oinuma et al teaches a camera optical lens with six elements for use on a smart phone or handheld device (Par 1), with an Fno=2.08  It would be obvious to one skilled in the art to  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. It would have been obvious to one of ordinary skill in the art through routine experimentation, to obtain a range of workable values for the Fno for the purpose of increasing the light exposure of a small aperture for optimizing camera lens systems.
 In regards to Claim 10, Imoaka discloses, the camera optical lens as described in claim 1, but it does not satisfy the following condition: TTL<=6.71mm axis (Sum of surface thickness S1-S22 in Table 1 where TTL=72.659 mm ), where TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optical axis. Oinuma and Imoaka are in the same field of endeavor (optical camera lenses for use in handheld devices). Oinuma teaches that significantly reducing the total TTL of a camera system (0.02 mm<=d1/TTL<=0.07 mm) can be beneficial for the realization of an ultra-thin lens for use in smart phones and digital camera (Par 1 and 24). It would have been obvious to someone skilled in the art to modify the teachings of Imoaka with those of Oinuma et al to create a camera optical lens that can be used on smart phones and other handheld devices.
Allowable Subject Matter
Claim 2, 4-5, and 7-8  would be allowable if rewritten to overcome the provisional nonstatutory double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
In regards to Claim 2, Imoaka discloses the camera optical lens as described in claim 1, but it does not satisfy the following conditions:
-6.45<=f1/f<=-0.91 (Using the Lens Makers Equation and Surfaces 1 and 2 of Table 1,
 (-32.6514/4.28)=-7.6288;
-3.75<=(R1+R2)/(R1-R2)<=0.55 (Using Surfaces 1 and 2 of Table 1, 
37.907+15.576)/(37.907-15.576=2.395); and
0.03<=d1/TTL<=0.17 (Using the Sum of Surface Thickness S1-S22 of Table 1 and thickness of S1, 6.154/72.66=.08469)
where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R I denotes a curvature radius of an object side surface of the first lens; R2 denotes a curvature radius of an image side surface of the first lens; d1 denotes an on-axis thickness of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

In regards to Claim 4, Imoaka discloses, the camera optical lens as described in claim 1, but it does not satisfy the following conditions:
 0.46<=f3/f<=1.95 (Using F from Table 2, the Lens Makers Equation, and Surfaces 5 and 6 of Table 1, 55.2913/4.28=13.0657);
-0.20<=(R5+R6)/(R5-R6 )<=0.26 (Using Surfaces 5 and 6 from Table 1, (-34.072-22.949)/(-34.07+22.949)=5.1264); and
 0.05<=d5/TTL<=0.20 (Using the Sum of All Surface Thicknesses from Table 1 and the thickness of S5, 12/72.66=0.1651)
where f denotes a focal length of the camera optical lens; f3 denotes a focal length of the third lens; R5 denotes a curvature radius of an object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 denotes an on-axis thickness of the third lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 5, Imoaka discloses, the camera optical lens as described in claim 1, but it does not satisfy the following conditions:
-7.29<=f4/f<=-1.13 (Using the Lens Maker’s Equation, Surfaces 9 and 10 in Table 1, and F in Table 2,(-6.642/4.28)=-1.5518 ) ;
0.29<=(R7+R8)/(R7-R8)<=2.26 (Using Surfaces 9 and 10, (-9.636+14.033)/(-9.636-14.033)=-0.1857; and
0.02<=d7/TTL<=0.07 (Using Sum of Lens Thicknesses in Table 1 and thickness of S9, 0.8/72.66=0.011)
where f denotes a focal length of the camera optical lens; f4 denotes a focal length of the fourth lens; R7 denotes a curvature radius of an object side surface of the fourth lens; R8 denotes a curvature radius of an image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 7, Imoaka discloses, the camera optical lens as described in claim 1, but it does not satisfy the following conditions:
0.47<=f6/f<=2.18 (Using the Lens Maker’s Equation, Surfaces 13 and 14 in Table 1, and F in Table 2, 32.433/4.28=7.577;
0.45<=(R11+R12)/(R11-R12)<=5.69 (Using surfaces 13 and 14 in Table 1, (-961.724-21.12)/(-961.724+21.012)=1.0446); and
0.03<=d11/TTL<=0.24 (Using the Sum of Lens Thicknesses and the thickness of S13, 2.677/72.66=0.0368)
 where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; RI 1 denotes a curvature radius of an object side surface of the sixth lens; R12 denotes a curvature radius of an image side surface of the sixth lens; dli denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
	In regards to Claim 8, Imoaka discloses, The camera optical lens as described in claim 1, satisfying following conditions:
-4.66<=f7/f<=-1.07 (Using the Lens Maker’s Equation, Surfaces 15 and 16 in Table 1, and F in Table 2, -67.677/4.28=-15.8123);
0.97<=(R13+R14)/(R13-R14)<=5.69 (Using surfaces 15 and 16 in Table 1, (22.674+16)/(22.674-16=5.7947; and
0.03<=d13/TTL<=0.24 (Using the Sum of Lens Thicknesses and the thickness of S15, 0.8/72.66=0.0110),
where f denotes a focal length of the camera optical lens; f7 denotes a focal length of the seventh lens; R13 denotes a curvature radius of an object side surface of the seventh lens; R14 denotes a curvature radius of an image side surface of the seventh lens; d13 denotes an on-axis thickness of the seventh lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAY ALEXANDER DEAN whose telephone number is (571)272-4027. The examiner can normally be reached Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAY ALEXANDER DEAN/Examiner, Art Unit 4185                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872